Citation Nr: 0508883	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  02-07 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
residuals of a right eye injury.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for residuals of 
bilateral knee injuries, to include degenerative joint 
disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1961 to 
February 1966.

This appeal was brought to the Board of Veterans Appeals (the 
Board) from actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

The veteran provided testimony before an Acting Veterans Law 
Judge at the Waco VARO in January 2003; a transcript is of 
record.  That Judge has since left the Board, and the veteran 
was asked if he wished to have another hearing.  
Communications are in the file, signed by the veteran, 
indicating that he does not desire a further personal 
hearing.

The Board remanded the case in February 2004 primarily for 
Social Security Administration (SSA) records as mandated by 
Murincsak v.Derwinski, 2 Vet. App. 363 (1992).; these are now 
filed in the claims file.

Service connection is also in effect for tinnitus, rated as 
10 percent disabling; residuals of fractured right ulnar 
styloid, postoperative, rated as 10 percent disabling; and 
bilateral hearing loss, rated as noncompensably disabling.

Issues ##2 and 3 are being addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
disposition of the issue relating to a right eye injury.

2.  The RO denied service connection for residuals of a right 
eye injury in December 1988; a timely appeal was not taken 
therefrom.  

3.  Additional evidence which has been submitted since the 
final 1988 RO denial of the reopening of the veteran's claim 
of service connection for residuals of a right eye injury is 
new but immaterial; does not bear directly and substantially 
on the specific matter; and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

The additional evidence presented since the 1988 RO decision 
is not new and material, and the claim for service connection 
for residuals of a right eye injury has not been reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2003); 38 C.F.R. 
§ 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

Numerous regulatory changes have been made during the course 
of the current appeal.  The veteran has been apprised thereof 
throughout, and in various communications, he has indicated 
an understanding of what is required and who is responsible 
for obtaining what evidence.  The veteran has reported 
various evaluations and all of these reports have been 
obtained; he has indicated that he is unaware of additional 
records which may be feasibly available at present.  
Additional examinations have been undertaken, and the Board 
finds no need to delay the case further by further 
development.  With regard to the appellate issue relating to 
residuals of a right eye injury, the Board finds that 
adequate safeguards have been implemented as to protect the 
veteran's due process rights and that to proceed with a 
decision in this issue at the present time does not, in any 
way, work to prejudice him.  

Criteria

When a veteran seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  "New and 
material evidence" means evidence not previously submitted to 
the agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2004). This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137; 38 
C.F.R. § 3.304 (2004).

Under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306 (2004), a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a finding that the increase in disability is due to the 
natural progress of the disease.  The regulation further 
provides that aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms, is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), 
citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

A pre-existing injury or disease will be considered to be 
aggravated by service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase was due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (2004).  If a disability is found to have 
preexisted service, then service connection may be predicated 
only upon a finding of aggravation during service. Paulson v. 
Brown, 7 Vet. App. 466, 468 (1995).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).

Notwithstanding the foregoing, congenital or developmental 
defects such as refractive errors of the eyes are not 
diseases or injuries for the purposes of service connection.  
38 C.F.R. § 3.303(c), 4.9 (2004); see also Winn v. Brown, 8 
Vet. App. 510, 516 (1996). 

However, see VAOPGCPREC 82-90 (July 18, 1990) (in which the 
VA Office of General Counsel held that service connection may 
be granted for a congenital disorder on the basis of in-
service aggravation).  See VAOPGCPREC 82- 90, 55 Fed. Reg. 
45,711 (1990) [a reissue of General Counsel opinion 01-85 
(March 5, 1985)] which in essence held that a disease 
considered by medical authorities to be of congenital, 
familial (or hereditary) origin by its very nature preexist 
claimants' military service.  The opinion went on to hold, 
however, that service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition.  See also Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514- 15 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  

A layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

In determining that the veteran's claim is reopened, the 
credibility of the evidence has been presumed and the 
probative value of the evidence has not been weighed. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's disorders are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, op. cit. at 495 
(1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, op. cit.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Factual Background and Analysis

Service medical records show that on entrance, the veteran's 
vision was 20/20, bilaterally.  

The veteran was hit in the right cornea in February 1965 by a 
flaming match lead fragment with burning of the cornea.  
Clinical assessment showed a central burn on the anterior 
corneal epithelium with coagulated debris.  Immediate 
uncorrected visual acuity in that eye was 20/200, which 
improved to 20/100 a day later.  He was treated with a patch 
over the eye and Neosporin.  Follow-up examinations showed 
rapid recovery without evidence of residual disability.  

His separation examination shows no residuals of a right eye 
injury and visual acuity was 20/30 which was the same 
measurement on all other examinations after entrance into 
service including separation except during the acute care 
period following the injury.

The evidence cited above was of record at the time of the 
1988 RO decision.

Since then, the veteran has alleged that he had had fuzzy 
vision in the right eye since the inservice accident.  

In his recent claim, he indicated that he had not gone to any 
physician for the problem until 2001 or so when his private 
doctor sent him to an eye clinic for care of a left eye 
pterygium.

Recent clinical records have reflected that he had a left eye 
pterygium from which he now has some residual redness in the 
left eye.  It has been suggested that any visual problems are 
due also to refractive errors associable with age.  There is 
no sign of residuals of right eye injury in service. 

In evaluating the clinical evidence of record, at the time of 
the 1988 RO decision, the service records confirmed the 
veteran's allegation that he had experienced an acute injury 
of the right eye when the tip of a match flew into the 
cornea.  He had temporary visual impairment while he was 
given antibiotic cream and a patch on the eye.  However, his 
recovery was rapid and his visual acuity returned to normal.  
He then exhibited a mild refractive error, a developmental 
problem which is associated with normal aging.  The inservice 
right eye injury did not change or in any way serve to 
aggravate his basic and relatively stable inservice visual 
acuity, and there was no evidence or opinion to the contrary.  
The 1988 decision was final.

Since then, the veteran has not provided any evidence 
whatsoever of residuals of a right eye injury in service.  He 
may still have refractive errors of both eyes, which is not 
in any way related to any inservice eye injury and is normal 
in the aging process.  The anomalous presence in the 1980's 
of a left eye pterygium is entirely unrelated to any right 
eye injury or disability, nor has there been any credible, 
medical or other evidence to the contrary.  New and material 
evidence has not been submitted and the claim is not 
reopened.  


ORDER

New and material evidence has not been submitted to reopen 
the veteran's claim for service connection for residuals of a 
right eye injury; the appeal is denied.



REMAND

There are some service medical records which confirm a 
variety of complaints primarily following military details or 
activities and sports encounters.  [In that regard, it is 
noted that he already has service connection for residuals of 
fractured right ulnar styloid, postoperative].

The veteran has submitted numerous copies of letters he wrote 
home while in service to friends and family, many of which 
reference injuries from sports or other purported activities.  

He has also submitted affidavits from service comrades who 
indicate that they recall numerous injuries as a result of 
military exercises, football, etc.

There is some evidence of record to show that the veteran has 
had one or more post-service accidents including a motor 
vehicle incident in the mid-1980's, in which he may have 
injured one or both knees and/or neck.

There is clinical evidence in the file to confirm that the 
veteran now has cervical and knee problems including 
degenerative changes.  

However, there is no definitive medical opinion of record as 
to the probable etiology of his current cervical and knee 
problems.  

The Board notes that, in evaluating a claim, it may consider 
only independent medical evidence to support the findings, 
and must cite to competent evidence of record to support its 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

The Court has held that it is the responsibility of the Board 
to determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state the reasons 
or bases for favoring one opinion over another.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998).

The Court has also indicated that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).

The Board also has some concerns that the veteran is not 
entirely cognizant of the possibility of providing evidence 
of chronicity after service to support his claim for 
compensation for current disabilities.

Given the evidence of record, the due process concerns, and 
the lack of medical opinions, the Board has no choice but to 
return the case for further development.  The case is 
remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He should be asked to provide 
clinical evidence of post-service right 
or left knee and cervical problems, 
including opinions, if available, as to 
the etiology of each.  The RO should 
assist him in this effort as required.

2.  The case should be reviewed by a VA 
physician with expertise in orthopedic 
disabilities to determine the exact 
nature of all neck and bilateral knee 
problems in service and since, and to 
provide an opinion as to the etiology of 
each, including the probabilities of a 
relationship between current problems and 
any inservice incidents or injuries.  The 
claims file and all evidence should be 
made available to the examiner prior to 
evaluating the case.  All opinions should 
be annotated to the files as thoroughly 
as possible.

3.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory, a SSOC should be 
prepared, and the veteran and his 
representative should be given a 
reasonable opportunity to respond.

The case should then be returned to the 
Board for further appellate review.  The 
veteran need do nothing further until so 
notified.  The purpose of this remand is 
to provide clarifying data and the Board 
intimates no opinion, either legal or 
factual, as to the ultimate determination 
warranted pending the requested 
development.
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


